2015 IL App (2d) 130528
                                  No. 2-13-0528
                           Opinion filed February 3, 2015
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 11-CM-3696
                                       )
ANTHONY SLAYMAKER,                     ) Honorable
                                       ) John S. Lowry,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Hutchinson and Burke concurred in the judgment and opinion.

                                         OPINION

¶1     Following a bench trial, defendant, Anthony Slaymaker, was found guilty of resisting a

peace officer (720 ILCS 5/31-1(a) (West 2010)). He appeals, contending that he could not be

convicted of resisting, because the officer was not engaged in an authorized act at the time.

Specifically, he argues that the officer was not authorized to pat him down for weapons in the

course of a community-caretaking encounter. We agree and reverse.

¶2     An information charged defendant with resisting an authorized act of Officer Robert

Lewis, specifically, defendant’s arrest. Before trial, defendant moved to quash his arrest and

suppress evidence. The matter proceeded to a simultaneous hearing on the motion and bench

trial. Lewis was the only witness.
2015 IL App (2d) 130528


¶3     Lewis testified that he was a Roscoe police officer. He was on duty on August 2, 2011,

driving north on Highway 251. It was very hot and starting to get dark when he saw defendant

walking in the paved portion of the highway median. Lewis thought this unusual, as there was no

“pedestrian access,” in other words, no sidewalk or other means of access to the median. Lewis

continued north on 251 looking for a disabled vehicle. Finding none, he turned around and

returned to where defendant was walking. As he pulled over to the shoulder, he activated his

emergency lights to alert oncoming traffic.

¶4     Defendant, who was talking on a cell phone, approached Lewis as he was getting out of the

squad car. They met a few feet into the grassy area of the median. In response to Lewis’s

question, defendant said that he was going to McDonald’s, which was a little farther south on

Highway 251. Lewis did not ask defendant if he needed assistance. Defendant did not appear to

be in medical distress; he was not panting or sweating profusely.

¶5     After defendant said that he was going to McDonald’s, he started to put his hand in his right

pocket and began to move away from Lewis, so that Lewis could not see for what he was reaching.

Lewis grabbed toward defendant’s hands to prevent him from retrieving what was in his pocket,

and he advised him that he wanted to pat him down for weapons.

¶6     Lewis continued to give defendant directions but “wasn’t getting much of a response.”

He did get defendant to walk toward the squad car. Lewis wanted to get control of defendant’s

hands and get him off the cell phone. Defendant started screaming into the cell phone and would

not obey Lewis’s orders. Lewis advised defendant that he was going to place him in handcuffs.

Defendant was tensing his arm and “resisting any kind of control,” so Lewis drew his Taser.

¶7     Defendant was still not listening to verbal commands, so Lewis again tried to gain physical

control but could not. Lewis began to step away. Defendant reached toward and briefly touched



                                               -2-
2015 IL App (2d) 130528


the Taser, “as if he was trying to grab it or knock it away.” Lewis pulled back the Taser and

stepped back.    Regaining control of the Taser, he stepped toward defendant and fired it.

Defendant continued to move away, which suggested to Lewis that the Taser had not made a

complete connection. Lewis pursued “the suspect” and made a complete connection with the

Taser on defendant’s leg. At that point he tackled defendant and handcuffed him.

¶8      The prosecutor argued in closing that the incident was not a seizure but a

community-caretaking function. It was defendant who “changed the nature” of the encounter by

putting his hand in his pocket and disregarding the officer’s commands. Defense counsel argued

that no authority exists for seizing someone during a community-caretaking function. Once

defendant plausibly said that he was going to McDonald’s and the officer saw no indication that

defendant was in medical distress, defendant should have been allowed to go about his business.

¶9      The trial court took the matter under advisement and issued its findings at a later hearing.

The court found that the officer engaged in a valid community-caretaking function out of concern

for defendant’s welfare. The community-caretaking function was a seizure, but it was objectively

reasonable. Because the officer had not “completed his inquiry” when defendant responded

“ ‘McDonald’s,’ ” he was not free to go at that point, and his conduct in reaching into his bulging

pocket and moving away from the officer justified the officer’s request to pat him down for safety

reasons. The court thus denied the motion to quash and suppress and found defendant guilty of

resisting.

¶ 10    After denying defendant’s motion to reconsider, the trial court sentenced him to

conditional discharge and 180 days in jail with credit for time served. Defendant timely appeals.

¶ 11    Defendant argues that a conviction of resisting requires that the officer be engaged in an

authorized act. See 720 ILCS 5/31-1 (West 2010). He further contends that the officer had no



                                                -3-
2015 IL App (2d) 130528


authority to physically restrain him and pat him down for weapons in the course of a

community-caretaking function and that, accordingly, his conviction must be reversed. We

agree.

¶ 12     Where a defendant challenges on appeal the sufficiency of the evidence, we ask whether,

after viewing all the evidence in the light most favorable to the prosecution, a rational trier of

fact could have found the elements of the offense beyond a reasonable doubt.              People v.

Beauchamp, 241 Ill. 2d 1, 8 (2011).      Here, defendant was charged with resisting a peace officer,

which required the State to prove that he knowingly resisted the performance by someone he

knew was a police officer “of any authorized act within his official capacity.” 720 ILCS

5/31-1(a) (West 2010).     The act must be one that the officer was authorized to perform.

People v. Hilgenberg, 223 Ill. App. 3d 286, 289 (1991).      Thus, if Lewis was not engaged in an

authorized act when defendant resisted, defendant’s conviction must be reversed.

¶ 13     We note that, although the information charged defendant with resisting his arrest, the

evidence at trial showed that he resisted prior to being arrested, when Lewis attempted to pat him

down for weapons.      The distinction is important because, while a defendant may not resist an

arrest even if it is unlawful (720 ILCS 5/7-7 (West 2010)), that statute does not apply where

police are not effectuating an arrest.    City of Champaign v. Torres, 214 Ill. 2d 234, 243 (2005);

People v. Moore, 286 Ill. App. 3d 649, 654 (1997) (defendant fleeing from officer who did not

have reasonable grounds to suspect him of crime could not be convicted of obstructing; section 7-7

did not apply).

¶ 14     The State argues that Lewis’s initial contact with defendant was authorized as a

community-caretaking function. Courts have recognized three theoretical tiers of police-citizen

encounters. The first tier involves an arrest of a citizen, which must be supported by probable



                                                 -4-
2015 IL App (2d) 130528


cause. People v. McDonough, 239 Ill. 2d 260, 268 (2010). The second tier involves a temporary

investigative seizure pursuant to Terry v. Ohio, 392 U.S. 1 (1968). McDonough, 239 Ill. 2d at

268. “In a ‘Terry stop,’ an officer may conduct a brief, investigatory stop of a citizen when the

officer has a reasonable, articulable suspicion of criminal activity and such suspicion amounts to

more than a mere ‘hunch.’ ” Id. (citing Terry, 392 U.S. at 27). The third tier involves consensual

encounters. An encounter in this tier involves no coercion or detention and, therefore, does not

implicate the fourth amendment. Id. (citing People v. Luedemann, 222 Ill. 2d 530, 544-45

(2006)).

¶ 15   In Luedemann, the supreme court noted that several Illinois decisions had imprecisely

referred to the third tier of police-citizen encounters as the “community caretaking” function.

Luedemann, 222 Ill. 2d at 544-45. The court instructed that the use of the label “community

caretaking” to describe third-tier encounters was incorrect. Rather than describing a tier of

police-citizen encounters, “community caretaking” refers to a capacity in which the police

perform some task unrelated to the investigation of crime, such as helping children find their

parents, mediating noise disputes, responding to calls about missing persons or sick neighbors, or

helping inebriates find their way home. “Courts use the term ‘community caretaking’ to uphold

searches or seizures as reasonable under the fourth amendment when police are performing some

function other than investigating the violation of a criminal statute.” Id. at 546.

¶ 16   Generally, a court must find two general criteria to decide that a seizure is justified as

community caretaking. First, law enforcement officers must be performing some function other

than the investigation of a crime. Second, the search or seizure must be reasonable because it was

undertaken to protect the safety of the general public.         McDonough, 239 Ill. 2d at 272.

“ ‘Reasonableness, in turn, is measured in objective terms by examining the totality of the



                                                -5-
2015 IL App (2d) 130528


circumstances.’ ” Id. (quoting Ohio v. Robinette, 519 U.S. 33, 39 (1996)). “The court must

balance a citizen’s interest in going about his or her business free from police interference against

the public’s interest in having police officers perform services in addition to strictly law

enforcement.” Id.

¶ 17   Here, the parties agree that the initial encounter was justified as community caretaking. 1

Defendant does not appear to dispute that the encounter was initially reasonable: he was walking in

the median of a busy highway on a hot evening, and it was reasonable for Lewis to inquire whether

he had had car trouble and needed assistance. However, once he plausibly explained that he was

walking to the nearby McDonald’s, did not appear to be in medical distress, and did not request

assistance, he should have been free to go about his business. See Terry, 392 U.S. at 19-20

(officer’s conduct must be reasonably related in scope to the circumstances that justified the

intrusion in the first place). The officer was simply not authorized to prolong the encounter in

order to frisk defendant for a possible weapon.

¶ 18   The State, having justified the original encounter on the basis of community caretaking,

then attempts to bootstrap it into a Terry stop without the officer having developed a reasonable

suspicion that defendant either had a weapon or was engaged in criminal activity. Terry permits a

reasonable search for weapons for the officer’s protection where “he has reason to believe that he

is dealing with an armed and dangerous individual.” Id. at 27. In deciding whether the officer’s

conduct was reasonable under the circumstances, we consider not “his inchoate and

unparticularized suspicion or ‘hunch,’ but *** the specific reasonable inferences which he is

entitled to draw from the facts in light of his experience.” Id. To be sure, an officer initially

       1
           Neither party asserts that the initial encounter was consensual and thus required no

justification. Accordingly, we do not consider any such possibility.



                                                -6-
2015 IL App (2d) 130528


engaged in community caretaking may develop a reasonable suspicion that the subject of the

inquiry has a weapon. That was the case in People v. Colyar, 2013 IL 111835, where an officer

approached a car to find out why it was blocking the entrance to a parking lot. Upon approaching

the car, he saw a bullet in plain view. Id. ¶ 8. This gave him reasonable grounds to conduct a

Terry stop. Id. ¶ 13.

¶ 19    The State points to no similar circumstances here. The State makes much of the fact that

defendant attempted to put his hand in his pocket. However, that innocuous act, standing alone,

does not give rise to a reasonable suspicion of criminal activity or the presence of a weapon. As

the First District aptly noted:

                “There is nothing criminally suspicious about walking down the street with one’s

        hands in one’s pockets, whether it was on a cold night in Chicago [citation], or, as noted by

        the State in this case, on a ‘likely warm’ morning in May, where the contextual evidence

        introduced by the State reasonably suggests that respondent was holding up his pants,

        which ‘were sagging down near his—his butt’ when he removed his hands in compliance

        with Officer Millan’s directive. Putting something in one’s pockets, in this case, one’s

        hands, is not a hallmark of criminal activity. [Citation.]” In re Rafeal E., 2014 IL App

        (1st) 133027, ¶ 30.

See also United States v. Carrasco, 236 F. Supp. 2d 1283, 1289 (D.N.M. 2002) (pat-down search

of passenger of vehicle stopped for traffic violation was unreasonable where defendant made no

movements that would have aroused reasonable suspicion that he was armed and dangerous;

search was not justified merely because defendant kept his hands in his pockets).

¶ 20    The State also emphasizes that defendant’s pockets were “bulging.”           However, that

bulging likewise did not give Lewis a reasonable suspicion that defendant had a weapon. See



                                                -7-
2015 IL App (2d) 130528


People v. Surles, 2011 IL App (1st) 100068, ¶ 40. Further, as neither the bulging nor defendant’s

attempt to put his hand in his pocket was suspicious, “we must also conclude that these two

together are also insufficient, because ‘[w]hen you add nothing to nothing, you get nothing.’

(Internal quotations marks omitted.)” Id. ¶ 41 (quoting People v. Lee, 214 Ill. 2d 476, 486

(2005)).

¶ 21   The State cites no case holding that a frisk for weapons is appropriate in the course of a

community-caretaking encounter.        Instead, the State relies solely on Terry-stop cases.        It

concedes this much, but argues without much elaboration that those cases should govern here

anyway. The obvious distinction between those cases and this one is that in the former the

officers reasonably suspected criminal activity.

¶ 22   In McDonough, for example, an officer approached a car stopped on the side of the road.

Upon approaching the car, he detected a strong odor of alcohol, which gave him a reasonable

suspicion to investigate the driver for driving under the influence. McDonough, 239 Ill. 2d at 274.

In Colyar, as mentioned above, officers approached a car to see why it was blocking the entrance

to a motel. Upon their approach, they saw a bullet in plain view, which gave them a reasonable

suspicion that the car’s occupants might have had a weapon. Colyar, 2013 IL 111835, ¶¶ 42-43.

The State does not explain why these cases should control in a situation where the encounter was

undertaken solely for defendant’s benefit and the officer never articulated any valid basis to

believe that defendant was involved in criminal activity or had a weapon. It would be odd indeed

if an encounter that by definition is divorced from the investigation of crime should give the officer

greater authority to search the subject of the encounter for weapons than would an encounter in

which the officer reasonably suspects the subject of criminal activity.




                                                -8-
2015 IL App (2d) 130528


¶ 23   The State, citing Justice Thomas’s concurring opinion in Colyar, argues that concerns for

officer safety justified the frisk here. Justice Thomas was primarily responding to the dissent’s

contentions that the presence of the bullet did not give the police reasonable grounds to suspect the

defendant of a crime and that, in the absence of a reasonable suspicion of criminal activity, a

protective frisk is never permissible. Justice Thomas argued that a protective frisk is reasonable

where the police have a reasonable suspicion that a person is armed although they do not otherwise

suspect him of criminal activity.       Colyar, 2013 IL 111835, ¶ 74 (Thomas, J., specially

concurring). Justice Thomas did not suggest that police should be able to frisk for weapons when

they lack a reasonable suspicion that a person is armed.

¶ 24   The judgment of the circuit court of Winnebago County is reversed.

¶ 25   Reversed.




                                                -9-